DETAILED ACTION
This action is in response to the claims set filed on 01/14/2021.
Claims 9 and 16 are amended. Claims 12, 19, and 22-24 have been canceled.
Claims 9-11, 13-18, and 20-21 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1
Claim 9-11, 13-18, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 9-11 and 13-15 are Claims 16-18 and 20-21 are drawn to a system and each of which is within the four statutory categories (i.e. a machine and a process). Claims 9-11, 13-18, and 20-21 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A - Prong 1
Independent Claim 9 recites the steps: 
generating a real-time personality trait identification based at least in part upon the real-time audio input;
generating a current trait classification for the real-time personality trait identification based at least in part upon the real-time audio input and a trait classification model;
comparing the current trait classification to a historic rate classification;
generating a personality shift determination based at least in part upon the comparison, the indicated repetitive movement, and an identified repetition of a spoken phrase, the personality shift determination indicating that the person has experienced a personality shift;
determining a duration of the personality shift; 
generating a predicted duration of a next personality shift
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claim recite steps of obtaining a user speech, identify characteristics or features of the speech, classify the characteristics, compare with the user historic characteristics to identify a health event, define the duration of the identified event, and based on the comparison with historical data, predict the duration of the next event which are 

Independent Claim 16 recites the same steps of “receive/receiving”, “compare/comparing”, “determine/determining”, “generate/generating” mentioned in Claim 9 and therefore apply to the same abstract idea as above.

Dependent Claims 10-11, 13-15, 17-18, and 20-21 include all of the limitations of claim(s) 1 and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as  “the historic rate classification comprises a plurality of historic trait classifications for the person” in claim 13, and “the historic rate classification comprises a plurality of historic trait classifications for a plurality of similarly situated persons” in claim 14, which are steps enable the user to correlate the patient classification as such the additional claims are a process that, under its broadest reasonable interpretation and the performance of the limitation using generic computer components. That is, nothing in the claim limitations preclude the steps from practically being performed by a human mind but for the recitation of generic computer components, where these limitations only serve to further limit the abstract idea and hence are nonetheless directed towards the same abstract idea as independent claim(s) 9 and 16. 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls in BOLD) recites an abstract idea.
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.

Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 9-11, 13-18, and 20-21 recites additional element “receiving a real-time audio input comprising spoken words of a person”, “receiving real-time movement data of the person indicating a repetitive movement of a body part from a wearable device worn by the person” in claim 1, “receiving a response to the positive personality shift notification and modifying the trait classification model” in claim 10, which enables the user to obtain an input from the patient based on a notification provided by the user and allow the user to observe updated patient classification model accordingly, “transcribing the real-time audio input with a speech to text engine” in claim 11, which enables the user to transform the speech to text using a generic system, “storing the real-time personality trait and the current trait classification in a database in communication with the processor” in claim 15, “output a positive personality shift notification based upon a positive personality shift determination” in claim 17, in which machine may process, store and output to be displayed on a monitor or printing device in which the steps of “receiving”, “transcribing”, “storing” and “output” are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post/extra-solution activity. See: MPEP § 2106.05(g). Also the claims recite “processor, database, memory, microphone, sensor, user interface and display” while using a 
The claims as a whole are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. data sources/microphone, sensors, processors, memory); and the generic computer components merely perform generic computer functions (i.e. collecting data, storing data, processing, correlating information, displaying 1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2014/0377727 A1 – hereinafter Yom-Tov) in view of Jin et al. (US 10096319 B1– hereinafter Jin) in view of el Kaliouby et al. (US 2014/0200463 A1 - hereinafter el Kaliouby) in view of Huang et al. ("Prediction of the Period of Psychotic Episode in Individual Schizophrenics by Simulation-Data Construction Approach”- hereinafter Huang) in view of Pakhomov (US 2010/0174533 A1) 

Regarding Claim 9 (Currently Amended), Yom-Tov teaches a computer program product for generating a personality shift determination (Yom-Tov: [0015]; monitoring mechanisms for predicting a user's mental state based upon extracted feature information, [0042]; the monitoring mechanism configures a classifier on a user device that identifies changes in the user's behavior based upon user interaction data), the computer program product comprising: 
a computer readable storage medium having program instructions embodied therewith (Yom-Tov: [0069]; Computer 810 typically includes a variety of computer readable media), wherein the instructions are executable by a processor to cause the processor to perform a method comprising:
…generating a current trait classification for the … personality trait identification based at least in part upon the … audio input and a trait classification model Yom-Tov discloses based on the extracted features of the user data, the data is used by classifiers to generate the baseline for normal or typical behavior of the user (Yom-Tov: [0022]; The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior [0027]; the training ;
…comparing the current trait classification to a historic rate classification Yom-Tov discloses a user activity is monitored over a period of time to determine a threshold classifier used to evaluate a current state classifier with the threshold/normal classifier as such comparing the tune of the user voice volume level that is being currently monitored and compared to a prior voice volume level (Yom-Tov: [0031]-[0033], [0039]; the monitoring mechanism detects when the user engages in excessive shouting by examining the user's phone calls and comparing related features with the predication model 304. If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event); and
generating a personality shift determination based at least in part upon the comparison…, and…, the personality shift determination indicating that the person has experienced a personality shift Yom- Tov discloses a personality change based on comparing the baseline of the patient behavior parameters and if the a change is detected, it determines that the patient is experiencing or experienced a change in behavior/personality (Yom-Tov: [0031]-[0033], [0039]; If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event, [0043]; If the monitoring mechanism predicts a psychological event, step 406 proceeds to step 408. Step 408 accesses alert preference data and selects one or 
Yom-Tov teaches receiving a user input data (Yom-Tov: [0033]; the classifier may use a threshold value to determine, based upon a number of threatening words entered/spoken), but does not discloses explicitly the data being received on a real-time
Jin in the same filed of endeavor teaches 
…receiving a real-time audio input comprising spoken words of a person (Jin: [Fig.2], [Abs]; determining a first real-time user status of the user using the first voice data, [col. 7, line 66-67]; voice input from a user at a user device may be received);
generating a real-time personality trait identification based at least in part upon the real-time audio input (Jin: [Fig.2], [col. 8, line 61-62]; one or more real-time traits of the user may be determined);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov to provide the user input being received on a real-time and generate the user traits, as taught by Jin which will help tracking and managing patient health in a more accurate manner (Jin: [col. 7, line 12-16]; techniques, and methodologies for voice-based determination of physical and emotional characteristics of users may facilitate presentation of timely and relevant content to users leading to an increased ability to determine a user intent and/or anticipate a user's needs or desires).
Yom-Tov and Jin dsclosess a real-time movement measurement using a sensor but do not expressly disclose obtaining a data for repetitive body part movement from a sensor.

el Kaliouby in the same field of endeavor teaches
 receiving real-time movement data of the person indicating a repetitive movement of a body part from a wearable device worn by the person el Kaliouby discloses a wearable device collecting physiological data and accelerometer data whereas it collects repetitive body part movement such as foot tapping and provide output in real-time (el Kaliouby [0023]; and an accelerometer can be configured to measure such movements as gestures, foot tapping, [0054], [0042], [0056], [0059])
… the indicated repetitive movement (el Kaliouby [0023]; foot tapping)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov and Jin, to incorporate identifying a repetitive body part movement which may identify a fidgeting as taught by el Kaliouby which helps monitoring and evaluate patient metal status (el Kaliouby: [0003]; Knowledge and identification of a person's mental state can allow for the re-evaluation of certain decisions, the changing of certain activities, or even the cessation of specific activities).
However, Yom-Tov, Jin, and el Kaliouby do not expressly disclose identifying repetition of spoken words

Pakhomov teaches 
… an identified repetition of a spoken phrase… Pakhomov discloses a process of analyzing a speech of a metal ill or schizophrenia patient to determine any concerns in the patient speech that is triggered due to the patient health issue where the process includes a obtaining patient speech sample, analyzing patient speech fluency, and identify characteristics such as 20 identifies various elements of audio 14 relating to fluency of speech therein, such as identifying silent pauses, filled pauses, false starts, repetitions, intonation, or other speech elements related to fluency [0024]; Repetition detector 30 identifies repeated sounds or words of the patient's speech of audio, [0052])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov, Jin, and el Kaliouby to incorporate identifying a repetition of words as taught by Pakhomov which helps measuring the patient speech more accurately (Pakhomov: [0032]; the techniques may provide for automatic analysis of fluency of a patient's speech. Thus a patient's speech may be analyzed without, for example, a manual transcription thereof. The techniques therefore provide for automatic analysis of spontaneous speech from the patient. The prosodic characteristics (e.g., silent pauses, filled pauses, repetition, fundamental frequency, etc.) of the patient's speech may also be measured objectively and automatically).
Yom-Tov, Jin, el Kaliouby, and Pakhomov disclose a time period when the a patient personality shift occurred and predict the future episode accordingly (Yom-Tov: [0038]; feedback may identify instances of previous psychological events in the prior online behavior 312 enabling the prediction model 304 to be updated with feature information specific to the user 
Huang in the same field of endeavor teaches 
… determining a duration of the personality shift Huang discloses a psychotic episode (schizophrenia) that provides a time point of the initiation and termination of the episode and accordingly determines the duration of an event from initiation to termination (Huang: [Fig. 3], [p. 800-801, col 2, 1]; “Event” is something that occurs and “response time” is the period when the event occurs… The period embracing the initiation and the termination time-points is then the initiation–termination response time of the psychotic episode); and
generating a predicted duration of a next personality shift Huang discloses a predication for the duration of the next psychotic episode as such using the time points pattern and the information available between the initiation and termination of episodes in time to provide the predicted psychotic episode duration or intimation to termination time frame (Huang: [p. 800, col.2], [p. 803, col 1], [p.804-805, col 1, 2] a novel combined approach of DCM and DES that yields membership functions for each schizophrenic subject and predicts the period embracing the initiation and termination time-points of the next psychotic episode in individual schizophrenic patients … this combined approach provides a good prediction power in pinpointing the period embracing the initiation and termination dates of next psychotic episode of individual schizophrenic patients).


Regarding Claim 10 (Previously Presented), Yom-Tov, Jin, el Kaliouby, Pakhomov, and Huang teach the computer program product of claim 9 further comprising receiving a response to the positive personality shift notification and modifying the trait classification model based at least in part upon the response Yom-Tov discloses an alert is sent to the user when detecting a change in behavior and the user can confirm the change by responding to the alert which in turn adjust the classifier threshold reflected on the user behavior when performing the same activity  (Yom-Tov: [0028]; feedback provided by each patient's computer device(s) may improve the example classifier's performance. Example feedback includes information on errors (e.g., false positives/negatives) and correct symptom detections, which may be used to further refine the example classifier, [0038]; if the user 302 provides feedback identifying periods of insonmia caused by stress, the monitoring mechanism may determine one example key feature 
The motivations to combine the above mentioned references are discussed in the rejection of claim 9, and incorporated herein.

Regarding Claim 11 (Original), Yom-Tov, Jin, el Kaliouby, Pakhomov, and Huang teach the computer program product of claim 9 further comprising transcribing the real-time audio input with a speech to text engine Yom-Tov does not expressly discloses using any speech to text engine, however Jin discloses using a speech recognition module to transform the speech to text step (Jin: [col. 3, line 29-36]; Speech recognition may be combined with natural language understanding processing techniques to enable speech-based user interaction with a computing device to perform tasks based on the user's spoken commands, or to engage in a conversation with a user. Speech processing may also convert a user's speech into text data which may then be provided to various text-based software applications). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 9, and incorporated herein.

Regarding Claim 13 (Original), Yom-Tov, Jin, el Kaliouby, Pakhomov, and Huang teach the computer program product of claim 9, wherein the historic rate classification comprises a plurality of historic trait classifications for the person (Yom-Tov: [Fig. 3], [0022]; The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period, [0037]; The monitoring mechanism performs data 
The motivations to combine the above mentioned references are discussed in the rejection of claim 9, and incorporated herein.

Regarding Claim 14 (Original), Yom-Tov, Jin, el Kaliouby, Pakhomov, and Huang the computer program product of claim 9, wherein the historic rate classification comprises a plurality of historic trait classifications for a plurality of similarly situated persons (Yom-Tov: [0018]; The predictive model may use an initial model for predicting another user's mental state. While both users may share at least some similarity, such as demographics or mental illness, the other user may have a limited interaction history, [0028]; Another example implementation configures the example classifier on a plurality of computerized devices operated by a group of patients who may suffer from a same or similar mental illness, [0035]; Examples of the training data 306 include annotated (e.g., labeled) data corresponding to interactions between a plurality of users via various computerized devices).
The motivations to combine the above mentioned references are discussed in the rejection of claim 9, and incorporated herein.

Regarding Claim 15 (Original), Yom-Tov, Jin, el Kaliouby, Pakhomov, and Huang the computer program product of claim 9 further comprising storing the … personality trait and the current trait classification in a database in communication with the processor and modifying the trait classification model based at least in part upon the current trait classification (Yom-Tov: [0037]; The monitoring mechanism performs data collection during which available user data is 
The motivations to combine the above mentioned references are discussed in the rejection of claim 9, and incorporated herein.

Regarding Claim 16 (Currently Amended), Yom-Tov teaches a processing system for generating a personality shift determination (Yom-Tov: [0015]; monitoring mechanisms for predicting a user's mental state based upon extracted feature information, [0042]; the monitoring mechanism configures a classifier on a user device that identifies changes in the user's behavior based upon user interaction data), the processing system comprising:
a processor in communication with one or more types of memory (Yom-Tov: [0075]; a component may be, but is not limited to being, a process running on a processor), the processor configured to:
…generate a current trait classification for the … personality trait identification based at least in part upon the … audio input and a trait classification model Yom-Tov discloses based on the extracted features of the user data, the data is used by classifiers to generate the baseline for normal or typical behavior of the user (Yom-Tov: [0022]; The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior [0027]; the training mechanism 112 may generate an example classifier for predicting clinical depression regardless of type, [0033]; a classifier may employ the example decision tree when monitoring the user's interactions/ activities for symptoms of a mental illness. Each step of the decision tree represents ; and
compare the current trait classification to a historic rate classification Yom-Tov discloses comparing the tune of the user voice volume level that is being currently monitored and compared to a prior voice volume level (Yom-Tov: [0039]; the monitoring mechanism detects when the user engages in excessive shouting by examining the user's phone calls and comparing related features with the predication model 304. If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event); 
generating a personality shift determination based at least in part upon the comparison, …, and …, the personality shift determination indicating that the person has experienced a personality shift Yom- Tov discloses a personality change based on comparing the baseline of the patient behavior parameters and if the a change is detected, it determines that the patient is experiencing or experienced a change in behavior/personality (Yom-Tov: [0039]; If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event, [0043]; If the monitoring mechanism predicts a psychological event, step 406 proceeds to step 408. Step 408 accesses alert preference data and selects one or more mechanisms for securely communicating one or more alerts to trusted individuals, [0052]; because detecting an absence of or a statistical significant deviation an expected feature distribution represents a strong likelihood that the user's behavior has changed is or likely to change from normal or acceptable behavior).

Jin in the same filed of endeavor teaches 
…receiving a real-time audio input comprising spoken words of a person (Jin: [Fig.2], [Abs]; determining a first real-time user status of the user using the first voice data, [col. 7, line 66-67]; voice input from a user at a user device may be received);
generating a real-time personality trait identification based at least in part upon the real-time audio input (Jin: [Fig.2], [col. 8, line 61-62]; one or more real-time traits of the user may be determined);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov to provide the user input being received on a real-time and generate the user traits, as taught by Jin which will help tracking and managing patient health in a more accurate manner (Jin: [col. 7, line 12-16]; techniques, and methodologies for voice-based determination of physical and emotional characteristics of users may facilitate presentation of timely and relevant content to users leading to an increased ability to determine a user intent and/or anticipate a user's needs or desires).

el Kaliouby in the same field of endeavor teaches
…receive real-time movement data of the person indicating a repetitive movement of a body part from a wearable device worn by the person el Kaliouby discloses a wearable device collecting physiological data and accelerometer data whereas it collects repetitive body part movement such as foot tapping and provide output in real-time (el Kaliouby [0023]; and an 
…the indicated repetitive movement (el Kaliouby [0023]; foot tapping)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov and Jin, to incorporate identifying a repetitive body part movement which may identify a fidgeting as taught by el Kaliouby which helps monitoring and evaluate patient metal status (el Kaliouby: [0003]; Knowledge and identification of a person's mental state can allow for the re-evaluation of certain decisions, the changing of certain activities, or even the cessation of specific activities).
However, Yom-Tov, Jin, and el Kaliouby do not expressly disclose identifying repetition of spoken words

Pakhomov teaches 
… an identified repetition of a spoken phrase… Pakhomov teaches … an identified repetition of a spoken phrase… Pakhomov discloses a process of analyzing a speech of a metal ill or schizophrenia patient to determine any concerns in the patient speech that is triggered due to the patient health issue where the process includes a obtaining patient speech sample, analyzing patient speech fluency, and identify characteristics such as pause, repetition, etc. and identify concerns in the patient speech fluency (Pakhomov: [0006]; an analysis system collects data from a patient's speech regarding prosodic characteristics of the patient's speech. The patient may have a speech impairment, such as aphasia caused by fronto-temporal dementia (FTD), Alzheimer's disease or a precursor thereof, schizophrenia, …. The data may be automatically analyzed to determine, for example, fluency of a patient's speech. … to automatically identify 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov, Jin, and el Kaliouby to incorporate identifying a repetition of words as taught by Pakhomov which helps measuring the patient speech more accurately (Pakhomov: [0032]; the techniques may provide for automatic analysis of fluency of a patient's speech. Thus a patient's speech may be analyzed without, for example, a manual transcription thereof. The techniques therefore provide for automatic analysis of spontaneous speech from the patient. The prosodic characteristics (e.g., silent pauses, filled pauses, repetition, fundamental frequency, etc.) of the patient's speech may also be measured objectively and automatically).
Yom-Tov, Jin, el Kaliouby, and Pakhomov discloses a time period when the a patient personality shift occurred and predict the future episode accordingly (Yom-Tov: [0038]; feedback may identify instances of previous psychological events in the prior online behavior 312 enabling the prediction model 304 to be updated with feature information specific to the user 302… if the user 302 provides feedback identifying periods of insomnia caused by stress, the monitoring mechanism may determine one example key feature for such insomnia may be Internet browsing after midnight. Accordingly, the monitoring mechanism modifies the prediction model 304 to recognize future instances of Internet browsing after midnight as a 
Huang in the same field of endeavor teaches 
… determining a duration of the personality shift Huang discloses a psychotic episode (schizophrenia) that provides a time point of the initiation and termination of the episode and accordingly determines the duration of an event from initiation to termination (Huang: [Fig. 3], [p. 800-801, col 2, 1]; “Event” is something that occurs and “response time” is the period when the event occurs… The period embracing the initiation and the termination time-points is then the initiation–termination response time of the psychotic episode); and
generating a predicted duration of a next personality shift Huang discloses a predication for the duration of the next psychotic episode as such using the time points pattern and the information available between the initiation and termination of episodes in time to provide the predicted psychotic episode duration or intimation to termination time frame (Huang: [p. 800, col.2], [p. 803, col 1], [p.804-805, col 1, 2] a novel combined approach of DCM and DES that yields membership functions for each schizophrenic subject and predicts the period embracing the initiation and termination time-points of the next psychotic episode in individual schizophrenic patients … this combined approach provides a good prediction power in pinpointing the period embracing the initiation and termination dates of next psychotic episode of individual schizophrenic patients).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov, Jin, el Kaliouby, and Pakhomov to know the duration of a psychotic episode and use the information to predict the duration of the next psychotic episode, as taught by Huang which helps reducing medical and 
However, Yom-Tov in view of Jin in view of Huang do not expressly disclose identifying repetition of spoken words

Regarding Claim 17 (Previously Presented), Yom-Tov, Jin, el Kaliouby, Pakhomov, and Huang teach the processing system of claim 16, wherein the processor is further configured to output a positive personality shift notification based upon a positive personality shift determination (Yom-Tov: [0045]; Step 414 represents an example alert mechanism that displays the descriptive data on a computerized device screen).
The motivations to combine the above mentioned references are discussed in the rejection of claim 16, and incorporated herein.

Regarding Claim 18 (Previously Presented), the claim repeat substantially the same limitations in Claim 10. As such, claim 18 is rejected for substantially the same reasons given for claim 10, and is incorporated herein.

Regarding Claim 20-21, the claims repeat substantially the same limitations in Claims 13-14. As such, claims 20-21 are rejected for substantially the same reasons given for claims 13-14, and are incorporated herein.


Response to Amendment
Applicant's arguments filed 01/14/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 5-7. 
In response to applicant’s arguments a claim limitation that “Applicant respectfully notes that the claim limitations, as currently recited, cannot, as a practical matter, be performed entirely in a human's mind, even if aided with pen and paper”, as recited, Examiner respectfully disagree. Examiner asserts that the claimed invention, under the broadest reasonable interpretation recites a concept of observing a patient mental health and determine any changes which are steps used by a healthcare professional to diagnose a patient and the steps reciting “receiving” is considered under Step 2A-P2. According to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. Therefore the invention as a whole is directed to a mental process.


Hence, Examiner remains the 101 rejections of claims 9-11, 13-18, and 20-21 which have been updated to address Applicant's amendments and remarks.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-9 in regards to claim(s) 9 have been fully considered but are moot in view of the new grounds of rejection and/or are not persuasive. 

Hence, Examiner finds the applicant argument regarding the reference Yom-Tov, Jin, Pakhomov, and Huang teaching the argued limitation of real-time repetitive body part movement is moot 
The rejection of the amended claim 9 under 103 has been addressed accordingly. It is respectfully submitted that independent claim 9 and 16 are NOT allowable for the reasons set forth above by the Examiner. As such, dependent claims 10-15 and 17-21 are NOT allowable, for substantially the same, or similar reasons set forth above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Achin et al., (US2015/0339572Al) [0194]; Furest. (US2015/0272494A1) [0058];